      Case 3:12-cv-08193-GMS Document 821 Filed 04/19/21 Page 1 of 4



 1   WO
 2
 3
 4
 5                      IN THE UNITED STATES DISTRICT COURT
 6                            FOR THE DISTRICT OF ARIZONA
 7
     Daniel Hamilton,                              No. CV-12-08193-PCT-GMS
 8                                                 LEAD CASE
                         Plaintiff,
 9                                                 No. CV-15-08095-PCT-GMS
     v.                                            (CONSOL. FOR TRIAL)
10
11   Yavapai Community College District, et al.,
                                                   ORDER
12                       Defendants.

13   Guidance Academy LLC, et al.,

14                       Counterclaimants,

15   v.
16   Daniel Hamilton,
17                       Counterdefendant.
18   Daniel Hamilton,

19                       Plaintiff,

20   v.

21   Yavapai Community College District, et al.,

22                       Defendants.
23   and
24   United States of America,
25                       Movant.
26
27
28
         Case 3:12-cv-08193-GMS Document 821 Filed 04/19/21 Page 2 of 4



 1           Pending before the Court is the United States’ Notice Requesting VTC Capability
 2   for the Appearance of Witness Terry Jarrell (Doc. 816), and The Guidance Defendants’
 3   Motion for Additional Time to Present Their Case at Trial. (Doc. 817.)
 4           The request for VTC Capability (Doc. 816) is granted. The Court will have
 5   available VTC capability for the appearance of Witness Terry Jarrell available from
 6   8:30 am to 12:00 pm on June 17, 2021. No VTC capacity is assured for any other time for
 7   witness Jarrell and no other VTC capability shall be provided since none has been timely
 8   requested.
 9           The Guidance Defendants’ Motion for Additional Time (Doc. 817) is granted in part
10   and denied in part without prejudice. The Court will increase the time for Defendants to
11   present their case from 21 to 25 hours and it will remove the individual allocations of time
12   for the Defendants/Counterclaimants. The Court has always welcomed the Defendants to
13   allocate their time among themselves as they best see fit.1 It will now require that they do
14   so and present the Court with their allocations by Friday June 4, 2021.
15           The Guidance Defendants waited for over a year and a half after the Court had made
16   these allocations, (and repeated them when trial was first re-set a year ago in April 2020),
17   (Doc. 764) to bring this motion. (Only Plaintiff sought more time when the Court first
18   announced its allocations in September 2019.) Guidance further waited to bring its motion
19   until many months after the Court had found the required number of days previously agreed
20   to by the parties and re-set trial in June of this year. Due to the back-up of trial requests
21   and the extremely limited ability to hold jury trials in light of necessary COVID
22   restrictions, the available courthouse trial calendar has been completely filled around these
23   dates. There is thus little that the Court can do about Guidance’s untimely request, even if
24   it were so inclined. Nevertheless, the Court had built a very small amount of “fudge time”
25   into the trial in case the parties had used their allotted time well and legitimately needed
26   more time. That time has now been more than allocated as a result of this order.
27   1
       Guidance did not indicate that it has requested or received a reallocation of its trial time
     from its Co-Defendants which this Court’s orders explicitly authorized it to do.
28


                                                 -2-
         Case 3:12-cv-08193-GMS Document 821 Filed 04/19/21 Page 3 of 4



 1           To provide additional time, the Court suggests that all parties clear their calendars
 2   for June 11 as well as June 25 in addition to the trial days already scheduled. As the Court
 3   has before indicated, it will not be available for much of the morning of Tuesday June 15.
 4   (Although it remains unlikely, the Court may further be able to disengage itself from its
 5   pre-existing schedule for June 18, and so the parties are directed to keep that date open as
 6   well). The Court will revise the availability questionnaire to inquire as to the jurors’
 7   availability on those dates. The Court does not say that it will expand the time it has given
 8   above, nor does it indicated that it will provide time to any additional party. The limits
 9   herein provided shall remain in place. But, holding those additional dates will give the
10   Court, the parties, and the jurors the option of expanding time, if any particular party
11   effectively uses their time and has a legitimate need for more. Further, the Court will at
12   least consider beginning trial at 8:30 AM having one morning break for fifteen minutes, an
13   hour lunch break, and an afternoon break for fifteen minutes, with Court ending at 5:00
14   PM. If parties do not promptly return from break, the wasted time will be allocated against
15   them. This may allow for more testimony each day of trial. The Court also expects to
16   conduct an efficient voir dire process aided by pre-trial questionnaires to increase actual
17   trial time.
18           At the Final Pretrial Conference more than a year and a half ago when it first set the
19   limits, the Court took into account that the principal claim that remained after summary
20   judgment was that Yavapai conspired with its Co-Defendants Guidance to circumvent the
21   VA’s 85/15 rule by enrolling JTED students in their helicopter pilot training courses so as
22   to qualify for VA funding. Plaintiff claimed that Yavapai had done the same thing with
23   the North-Aire defendants for fixed wing flight training, and that Yavapai and North-Aire
24   also counted part-time students in that 85/15 certification.2 These 85/15 claims constitute
25   the great bulk of the damages sought by Plaintiff against all Defendants. To be sure,
26   Plaintiff also asserts state law claims against Guidance and Stonecipher for intentional
27
     2
       Plaintiffs also assert the simple and quite modest monetary claim that the Guidance
28   Defendants also claimed reimbursement for in-flight helicopter training that never
     occurred.

                                                  -3-
      Case 3:12-cv-08193-GMS Document 821 Filed 04/19/21 Page 4 of 4



 1   interference with his employment contract with Yavapai, claims against Yavapai for the
 2   deprivation of his liberty interests as a result of his termination, and claims against Yavapai
 3   and Morgan for interference with his fixed-wing training from Yavapai and North-Aire.
 4   Guidance and Stonecipher also assert counterclaims against Hamilton for defamation
 5   arising from the claims made in this lawsuit. All of these claims, however, are to a greater
 6   or lesser degree outgrowths of the underlying alleged false claims.
 7          The most prevalent claims present the same issue among Defendants with many
 8   similarities in the facts underlying each claim. The parties have also agreed to call only
 9   one time the eleven witnesses they jointly listed. The Court further expects the Defendants
10   to coordinate together to avoid repetitive presentation of evidence and questioning
11   regarding these claims. Plaintiff, too, with what the Court considers to be sufficient time,
12   will have to pare down any repetitive and duplicative testimony. 46 hours is a lot of time
13   to try a case.
14          IT IS THEREFORE ORDERED that the United States’ Request for VTC
15   Capability for the Appearance of Witness Terry Jarrell is GRANTED. Witness Terry
16   Jarrell may appear via VTC between 8:30 am to 12:00 pm on June 17, 2021.
17          IT IS FURTHER ORDERED that the Guidance Defendants’ Motion for
18   Additional Time to Present Their Case at Trial (Doc 817) is GRANTED in part and
19   DENIED in part without prejudice. Defendants are allocated 25 hours to present their case,
20   and    the       Court   removes   the    individual    allocations    of    time    for   the
21   Defendants/Counterclaimants. The Defendants must allocate the time between themselves
22   and present their allocations to the Court by Friday, June 4, 2021.
23          Dated this 19th day of April, 2021.
24
25
26
27
28


                                                  -4-
